Citation Nr: 0733714	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-43 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a liver disorder.  

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	David A. Glacer, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
October 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and September 2004 rating decisions 
of the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the March 2004 rating 
decision, the RO denied reopening the claim for service 
connection for post operative residuals, injuries to 
thoracolumbar spine with right kyphoscoliosis, and in 
pertinent part, denied service connection for a liver 
condition in the September 2004 rating decision.  

In July 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

The issue of entitlement to service connection for a lumbar 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no competent evidence of record showing a liver 
disorder due to disease or injury in service.  

3.  The agency of original jurisdiction (AOJ) denied 
entitlement to service connection for a back condition in 
August 1975 rating decision.  The veteran did not appeal the 
decision.  

4.  The evidence received since the August 1975 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a lumbar spine disorder.  


CONCLUSIONS OF LAW

1.  A liver disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

2.  The August 1975 rating decision that denied entitlement 
to service connection for a back condition is final. 38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302(b), 
20.1103 (2007).

3.  The evidence received since the August 1975 rating 
decision, which denied service connection for a back 
condition, is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision   
A.  Liver Disorder

During the July 2007 hearing, the veteran testified that he 
began having problems with his liver in 1963 during his 
active service.  He explained that he went to sick call for 
stomach complaints and yellow eyes, and was treated and 
released from sick call.  The symptoms subsided and twenty 
years later, the veteran stated that his symptoms have flared 
up again.  The veteran asserts that his current liver 
disorder is attributable to his active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a liver disorder.  While the 
veteran is competent to allege that he had liver problems in 
service, the service medical records do not substantiate that 
allegation.  Service medical records are negative for 
treatment, complaints, or diagnosis of a liver disorder.  
Clinical evaluation of the endocrine system upon discharge 
was noted as being normal, and the veteran reported on his 
September 1964 report of medical history has never having or 
had stomach, liver, or intestinal trouble. 

Furthermore, there is no competent evidence of a current 
disability related to a liver disorder.  In an October 1988 
private treatment record, it is noted that the veteran 
underwent evaluation of abnormal liver function tests.  Test 
results revealed higher results regarding the veteran's 
alkaline phophatase; however, no diagnosis was rendered from 
the evaluation.  There has been no showing in the veteran's 
service medical records and post service treatment records of 
a liver disorder or liver disease.  The veteran has not 
brought forth competent evidence from a medical professional 
of a "disability" stemming from a liver problem during 
service, and service connection cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Thus, in the absence of proof of a present 
disability, there is no valid claim presented.  

Assuming without deciding that the veteran has a liver 
disorder, he has not brought forth competent evidence that 
the liver disorder is related to active service.  There is no 
competent opinion in the claims file that has attributed the 
veteran's claimed liver disorder to service.

While the veteran has stated that he has a liver disorder, 
which is attributable to service, he is not competent to make 
that assertion, as that requires a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for a liver disorder, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.



B.  Lumbar Spine Disorder

In a July 1975 rating decision, which denied service 
connection for a back condition, the evidence of record 
consisted of the veteran's service medical records, private 
treatment records from February 1966 to June 1969, and 
results from an August 1969 VA examination for nonservice-
connected pension benefits.  In the July 1975 rating 
decision, the RO denied the claim stating that the veteran's 
back condition in service and the present back condition is 
not related to service.  The RO explained that while the 
veteran was seen on several occasions with complaints of low 
back pain during service, post-service treatment records show 
subsequent accidents after service which resulted in the 
veteran injuring his back.  The RO concluded that the 
veteran's in-service complaints of back pain were not related 
to his current back condition.  A July 1975 notification 
letter was sent to the veteran; the veteran did not appeal.  
The July 1975 decision is final.  See 38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.  Review of the record also shows that 
the RO confirmed and continued the denial in an August 1975 
confirmed rating decision.  That same month, notice of the 
determination along with a VA Form Letter 21-103 (1975), 
including Notice of Procedural and Appeal Rights, was issued 
to the veteran.  The veteran did not appeal; the August 1975 
determination is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

In December 2003, the veteran submitted an informal claim, 
seeking to reopen the matter.  Pursuant to 38 U.S.C.A. § 
7105(c), a decision by the RO may not thereafter be reopened 
and allowed and a claim based upon the same factual basis may 
not be considered.  The exception to this rule is described 
under 38 U.S.C.A. § 5108, which provides that "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the [Board] shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once a rating decision has been issued, absent the 
submission of new and material evidence, the claim cannot be 
reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); 
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the Court indicated that the newly presented evidence need 
not be probative of all the elements required to award the 
claim, but need only tend to prove each element that was a 
specified basis for the last disallowance.  Id. at 284.

The RO reopened the veteran's claim of service connection for 
postoperative residuals, injuries to thoracolmbar spine with 
right kyphoscoliosis, in its November 2004 decision, but 
denied the claim on its merits.  Nonetheless, the Board is 
required to address the issue of reopening despite the RO's 
denial of service connection on the merits.  See Jackson and 
Barnett, supra.  

Based upon the evidence of record, the Board finds new and 
material evidence to reopen the claim for service connection 
for a lumbar spine disorder has been received.  The veteran 
has submitted additional statements during the course of the 
appeal with regards to his current back disability, as well 
as additional treatment records that reflect the veteran's 
current back condition.  More importantly, the veteran 
presented testimony during the July 2007 hearing regarding 
his back complaints during service and continuing problems 
thereafter, which is considered credible.  The veteran 
maintains that his back disorder began in service and that 
the post service accidents merely aggravated the already 
existing back disorder.  The veteran has submitted lay 
statements to substantiate his assertions as well.  Thus, the 
claim is considered reopened.  

III.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2004 and July 2004 letters sent to 
the veteran.  In the letters, the veteran was informed of the 
evidence necessary to substantiate the claims, and of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  VA informed him it had a duty to obtain any records 
held by any federal agency and it also informed him that on 
his behalf, VA would make reasonable efforts to obtain 
records that were not held by a federal agency, such as 
records from private doctors and hospitals.  The letters 
stated that he would need to give VA enough information about 
the records so that it could obtain them for him.  Finally, 
he was told to submit any evidence in his possession that 
pertained to the claims.  

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The veteran has been apprised of the 
information necessary to reopen his claim in an April 2004 
letter.  Any deficiency in this regard, if present, has been 
rendered moot as the claim has been reopened.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, a March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  As noted above, the claim associated with the 
veteran's lumbar spine disorder has been reopened and 
remanded to the RO for additional development and procedural 
correction.  See Remand below.  Additionally, although this 
notice was not issued before the September 2004 rating 
decision, the veteran has not been prejudiced, as the 
veteran's pending claim is denied.  A supplemental statement 
of the case was also issued to him in April 2007.  See 
Prickett v. Nicholson, 20Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records, VA outpatient treatment records from August 2002 to 
September 2005, and private treatment records dated April 
1965 to February 1989.  During the July 2007 hearing, the 
veteran received a 30-day hold on the case so that additional 
medical evidence could be submitted.  As of this date, no 
additional medical evidence has been submitted.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for a liver disorder, VA was not under an obligation to 
provide an examination, as such is not necessary to make a 
decision on the claim.  Specifically, under the statute, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d).  

Here, the evidence does not indicate that the veteran has a 
current liver disability which may be associated with his 
active service.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by the veteran of a 
causal connection between the disability and service).  In 
this case, the RO informed the veteran that he would need 
competent medical evidence of a relationship between his 
disability and service, and the veteran has not provided such 
evidence or indicated where such evidence may be found.  
Furthermore, unlike Wells, the veteran did not submit 
evidence of a current disability pertaining to his liver, 
although he was advised to submit or identify such evidence 
by the RO.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of a current 
disability for the veteran's claimed condition.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a liver disorder is 
denied.  

New and material evidence having been received, the claim for 
service connection for a lumbar spine disorder is reopened.  
To this extent only, the benefit sought on appeal is granted.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for a lumbar spine 
disorder.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).

The veteran asserts during the July 2007 hearing that while 
in service, he fell on a boot during physical training and 
injured his back.  He explained that he received therapy 
treatments, bed board, and heat treatments for his back 
condition along with a lifting restriction during the 
remainder of his active duty.  The veteran contends that his 
current back condition is attributable to his military 
service.  

Service medical records reflect an abnormal clinical 
evaluation of the spine upon entry into service in September 
1962.  The physician diagnosed the veteran with 
kyphoscoliosis, not considered disaqualifying (NCD), and 
deemed the veteran qualified for active service.  In July 
1963, the veteran reported to sick call for complaints of 
recurring back pain for over six months.  The note states 
that the veteran explained that he injured his back during 
physical training and has received heat treatments for his 
back in the past.  He described the onset of his back pain 
upon rising in the morning and prolonged standing.  The 
veteran admitted that he had an episode of a back injury 
approximately six months ago when he fell on his back.  
Physical examination of the veteran revealed kyphoscoliosis, 
and the examiner diagnosed the veteran with chronic low back 
and recommended heat treatment, prescribed medication, and 
bed board.  In August 1963, the veteran returned to sick call 
with continuing complaints of back pain.  The veteran was 
placed on a lifting restriction and was provided physical 
therapy.  Upon discharge, the veteran reported on his 
September 1964 report of medical history as having a "bad . 
. . back," and indicated that he has or had in the past a 
bone, joint, or other deformity.  Clinical evaluation of the 
spine upon discharge was normal, but the examiner noted the 
presence of marked dextro-scoliosis of the lower thoracic 
spine with the apex at the 12th thoracic vertebra.  

After discharge from service, post service treatment records 
indicate that the veteran was struck by a train while working 
in April 1965.  Private hospital records from September 1966 
to October 1966 state that the veteran was admitted to the 
hospital after the accident, with pain in the neck, 
shoulders, and low back with sciatic radiation.  Physical 
examination of the back revealed scoliotic deformities with 
tenderness to palpation of the lumbosacral junction with 
moderate perivertebral muscle spasms bilaterally.  The 
veteran was discharged with a diagnosis of acute low back 
with ruptured disk.  Subsequently thereafter, the veteran was 
hospitalized in February 1966 due to a June 1965 automobile 
accident.  The February 1966 private treatment record noted 
the veteran's scoliotic deformity as well as tenderness to 
palpation in the lumbosacral region of the spine with 
moderate paravertebral muscle spasm bilaterally.  The veteran 
was released with a provisional diagnosis of acute low back, 
possible disc excision.  In November 1974, the veteran was 
involved in a second accident in which he stepped in a three 
foot hole with his right leg.  He fell forward, turning a 
somersault, and landed on his back.  In an April 1976 private 
medical report, the private physician reported that the 
veteran received treatment at the local hospital and wore a 
back brace the following eight months.  Lumbosacral 
laminectomy and fusion were performed in 1967 for an apparent 
L5 ruptured disc with S1 radiculopathy.  

More recent post service treatment records reflect continuing 
complaints and treatment for low back pain.  An August 2002 
VA outpatient treatment record reports that multiple views of 
the lumbosacral spine demonstrate a sharp rotscoliosis 
convexity to the right at approximately T12-L1.  May 2004 
magnetic resonance imaging (MRI) and computed tomography (CT) 
scan of the spine specifically note rotoscoliosis of the 
lumbar spine with associated mild degenerative changes and 
prominent scoliosis.  

Under the Veterans Claims Assistance Act of 2000, the Board 
finds that the veteran meets the criteria for a medical 
examination to clarify both the nature and etiology of his 
claimed disability.  See 38 U.S.C.A. § 5103A (West 2002).  
There remains some question as to whether the veteran's 
current back disability was incurred in or aggravated by his 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, further development of the evidence 
will be undertaken prior to our final adjudication of the 
veteran's claim for service connection.  Therefore, in order 
to give the veteran every consideration with respect to the 
present appeal and to ensure due process, it is the Board's 
opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Afford a VA examination to the 
veteran to determine whether the 
veteran's preexisting back disorder was 
aggravated by his active military 
service.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect 
that such review is accomplished.  All 
appropriate testing should be undertaken 
in connection with the examination, and 
all back disabilities found to be present 
should be diagnosed.  

a.  The examiner should express an 
opinion as to whether the veteran's 
lumbar spine disorder pre-existed his 
military service.  If it is determined 
that the disability existed prior to 
service, the examiner is requested to 
offer an opinion as to whether it was 
aggravated during, or as a result of his 
service.  If so, the examiner should 
address whether the permanent increase in 
severity was due to the normal 
progression of the disorder, or whether 
such worsening constituted chronic 
aggravation of the disorder due to 
service.  (Note:  aggravation connotes a 
permanent worsening above the base level 
of disability, not merely acute and 
transitory increases in symptoms or 
complaints.)

b.  If it is determined that the 
veteran's lumbar spine disorder did not 
exist prior to service, the examiner 
should express an opinion as to whether 
it is as likely as not (a 50 percent 
probability or more) that the veteran's 
currently diagnosed back disability was 
incurred in service, related to active 
service, or more properly attributable to 
post service events.  

2.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


